People v Barone (2014 NY Slip Op 05994)
People v Barone
2014 NY Slip Op 05994
Decided on August 27, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 27, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
MARK C. DILLON
PLUMMER E. LOTT
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2013-08872
 (Ind. No. 274/12)

[*1]The People of the State of New York, respondent, 
vDanielle Barone, appellant.
Lynn W. L. Fahey, New York, N.Y., for appellant.
Daniel M. Donovan, Jr., District Attorney, Staten Island, N.Y. (Paul M. Tarr of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Richmond County (Rooney, J.), imposed June 21, 2013, upon her plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255-256; People v Hidalgo, 91 NY2d 733, 737).
ENG, P.J., DILLON, LOTT, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court